ITEMID: 001-71467
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KORGA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1952 and lives in Budapest.
5. On 20 February 1995 the applicant’s wife filed for divorce. She also requested the division of the matrimonial property and the settlement of the use of the couple’s flat.
6. After five hearings, on 26 June 1996 the court gave a partial decision and pronounced the parties’ divorce. The proceedings concerning the matrimonial property continued.
7. Meanwhile, on 13 June 1995 the applicant brought an action before the same court, challenging the validity of a contract by which his ex-wife had meanwhile sold their common flat.
8. After five hearings, on 16 January 1997 these proceedings were joined to the dispute concerning the division of the matrimonial property.
9. After another two hearings, on 16 July 1997 a valuation expert was appointed.
10. Following four further hearings, on 26 June 1998 the District Court gave a partial decision. It established the parties’ respective shares of the ownership of the flat, annulled the above-mentioned contract and suspended the examination of the remainder of the case (i.e. the distribution of movable property) until the partial decision became final.
11. After a hearing on 20 January 1999, on 21 April 1999 the Budapest Regional Court confirmed the partial decision.
12. In review proceedings, on 8 May 2001 the Supreme Court quashed the partial decision while upholding, again as a partial decision, the establishment of the parties’ respective shares of the ownership of the flat. However, it did not annul the disputed contract.
13. Subsequently, on 14 March 2002 the District Court resumed the proceedings. After a hearing on 2 July 2002, on 4 December 2002 it divided the matrimonial property.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
